Citation Nr: 1420311	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  13-16 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Eligibility for payment of attorney fees from past-due benefits. 

(The Veteran's claims for service connection and a higher initial rating for service-connected coronary artery disease is subject of a separate Board decision).


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel



INTRODUCTION

The Veteran had active service from November 1946 to January 1970.  The appellant is the Veteran's attorney.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Board notes that the appellant had previously requested a Board hearing before a Veterans Law Judge regarding the issue on appeal, which was scheduled for December 2013.  However, at such time, the appellant indicated that a Board hearing on the instant issue was no longer desired and instead requested to submit written argument, which was received in January 2014.  Therefore, the Board finds that the appellant's request for a Board hearing to be withdrawn.  38 C.F.R. 
§§ 20.702(e), 20.704(e) (2013). 

The Board also observes that, in addition to the paper claims file, there are also electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the Veteran's record.  A review of the documents in Virtual VA reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The appellant is this appeal in the Veteran's attorney.  He asserts that he is entitled to a portion of the past-due benefits paid to the Veteran stemming from a June 2011 rating decision that granted a 60 percent rating for coronary artery disease and a July 2012 rating decision that granted an earlier effective date for this benefit.  In a May 2013 Statement of the Case, the RO found that such attorney fees were not payable as the award of past-due benefits did not result in cash payment to the Veteran, as the Veteran is in receipt of military retired pay.  See 38 C.F.R. § 14.636 (2013).  

The attorney, however, has provided evidence that indicates that the Veteran was provided a cash payment.  Specifically, the attorney has highlighted payments to the Veteran, to include a September 2011 payment of $21,037.  The Veteran's attorney has requested an accounting of the Veteran's payments and how VA determined the amount of retroactive benefits due to the claimant was found to be paid from military retirement pay.  The Board finds that this development is required.

In addition, the Board is also issuing another decision at this time that grants the Veteran's entitlement to TDIU based on his service-connected coronary artery disease, with the effective date of April 2, 2008.  This grant of benefits affects the amount payable to the Veteran and the calculation of the twenty percent contingency fees the appellant is seeking.  Thus, the grant of entitlement to TDIU as of April 2, 2008 should be processed prior to readjudicating the issue of entitlement to attorney fees.  As this is a contested claim, notice should go to both the Veteran and the appellant (his attorney).

Accordingly, the case is REMANDED for the following action:

1.  Process the Board's grant of TDIU effective April 2, 2008.   
2.  With consideration of the compensation benefits previously paid to the Veteran and those due him based on the Board's grant of TDIU benefits, provide an accounting of the moneys paid to the Veteran and the determination that the award of benefits had not resulted in cash payment to the Veteran.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant and the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

